Citation Nr: 0125672	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  01-08 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether there was clear and unmistakable error in a decision 
of May 7, 1985, which terminated a total disability rating 
based on individual unemployability.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from November 1970 to November 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2000 by the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Seattle, Washington.  In the decision, the RO found that 
there was no clear and unmistakable error in a prior rating 
decision of May 7, 1985, which terminated a total disability 
rating based on individual unemployability due to service-
connected disabilities.  The case is now under the 
jurisdiction of the RO in Albuquerque, New Mexico


FINDING OF FACT

The decision of May 7, 1985, which terminated a total 
disability rating based on individual unemployability was not 
in accordance with the existing law and regulations because 
the RO failed to apply the "clear and convincing evidence" 
standard of proof.


CONCLUSION OF LAW

The decision of May 7, 1985, which terminated a total 
disability rating based on individual unemployability 
contains clear and unmistakable error.  38 C.F.R. § 3.105(a) 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that there is clear and unmistakable 
error in a decision of May 7, 1985, which terminated a total 
disability rating based on individual unemployability.  He 
argues that the decision was factually erroneous because his 
back disability had not improved and he was still 
unemployable.  The veteran asserts that the disability 
evaluation examination upon which the reduction was based was 
inadequate for rating purposes, and that the findings on the 
examination did not show material improvement over the 
findings of previous examinations.  The veteran also argues 
that the decision was legally erroneous because the RO failed 
to apply 38 C.F.R. § 3.343 which is a protective regulation 
which applies in rating reduction cases involving total 
disability ratings.

In order to evaluate the claim of clear and unmistakable 
error, the Board has considered the full history of the 
veteran's service-connected disabilities.  A service medical 
record dated in April 1974 shows that the veteran had a 
history of low back pain for six weeks.  The diagnosis was 
HNP L5-S1.  He underwent excision of a bulging disc at L5-S1, 
with exploration without disc excision at L4-5.  After 
service, the veteran filed his original claim for disability 
compensation for a back disorder in June 1976.  The report of 
a disability evaluation examination conducted by the VA in 
September 1976 reflects that the diagnosis was status post 
laminectomy for HNP with some residual muscle spasm and 
radiculopathy S1 (decreased ankle jerk).  Subsequently, in a 
rating decision of December 1976, the RO granted service 
connection for the disorder, and assigned a 20 percent 
disability rating.

In June 1978, the veteran wrote to the RO and advised them 
that he had sustained an increase in his disability, and had 
been diagnosed as having a herniated or ruptured disc and had 
been restricted to bed rest.  He stated that he was unable to 
work.  The RO obtained several VA medical records and 
afforded the veteran a disability evaluation examination.  
Subsequently, in a decision of November 1978, the RO 
increased the rating from 20 percent to 60 percent.  The RO 
also granted a total disability rating based on individual 
unemployability effective from May 4, 1978.  In a decision of 
February 1979, the RO granted service connection for 
symptomatic gastroesophageal reflux, and hearing loss of the 
left ear, and assigned noncompensable ratings for the 
disorders.  

In February 1980, the veteran returned an employment 
questionnaire in which he stated that he had not been 
employed during the previous 12 months.  In March 1981, the 
RO confirmed the unemployability rating.  In May 1981, the 
veteran again reported that he had not been employed in the 
previous 12 months.  A VA hospital discharge summary dated in 
October 1982 reflects that the veteran was treated for lower 
back pain with a caudal anesthetic injection.  The RO issued 
a confirmed rating in December 1982.  

The veteran was afforded another disability evaluation 
examination by the VA in December 1983.  The report shows 
that the veteran was working part-time taking phone orders 
for $400 per month.  He had worked from January to May 1983, 
and had missed one month of work in the last 12 months.  He 
reported having chronic and constant low back pain, leg pain, 
buttock pain, and leg cramps with some relief from 
medications.  On examination, it was noted that he seemed to 
be in considerable discomfort with movements of the spine.  
The RO issued a confirmed rating in January 1984, noting that 
the evidence did not show that employability had been 
regained.  In a decision of February 1984, the RO noted that 
the veteran had part-time employment, but continued to be 
entitled to a total award based on individual unemployability 
as the part-time employment was not considered to be more 
than marginal employment.  

In November 1984, the veteran submitted an employment 
questionnaire in which he reported that he had worked from 
May to November 1984 at a rate of $7 per hour.  The RO 
subsequently contacted the veteran and the employer and 
requested additional information.  In February 1985, the 
veteran reported that he had been employed as a hemodialysis 
technician from May to December 1984.  He said that the total 
salary he received was $6,222.50.  He specified that this was 
part-time employment and he filled in when needed.  He 
indicated that one day he might work only three hours, and 
then would work six hours the next day.  One week he might 
work one day, and then might work 4 days the next week.  He 
reported that from May until September he had worked on 
average 14 to 16 hours per week.  Then, from September to 
December he had worked 28 to 32 hours per week due to an 
increase in the number of patients and staff turnover.  He 
stated that because of the frequency of his back spasms he 
was forced to take a leave of absence on December 15.  He 
stated that if he returned to work the number of hours he 
would work would be around 12 to 14 per week.  

An employment information form from the veteran's former 
employer dated in March 1985 shows that the veteran worked 
from June to December 1984.  His earnings had been $6,222.50.  
With respect to whether there was time lost in the last 12 
months due to disability, the response was "N/A."  It was 
stated that he worked 6-7 hours daily, and had worked less 
than 32 hours per week.  It was stated that no concessions 
were made by reason of age or disability.  He reportedly last 
worked on December 14, 1985.  The employer left blank the 
portion of the form requesting information about the reason 
for termination of employment.  

The veteran was afforded a VA examination in January 1985.  
He reported that he had no employment.  He gave a history of 
injuring his back in service with surgery in service and 
again in 1978.  He said that since then he had quite a bit of 
difficulty with low back pain.  He wore a low back brace.  On 
examination, he could not stand erect and his lumbar spine 
was flexed between 5 and 10 degrees in all of his sitting, 
standing, and walking movements.  He had a surgical scar over 
the lumbosacral area and walked with difficulty.  He stated 
that it was very painful for him to be on his feet, to sit, 
or to lie down.  The examiner noted that the veteran had 
marked restriction of his lumbar spine movements.  Forward 
flexion was limited to 20 degrees, and he had marked pain on 
any further flexion.  He had backward extension to 10 to 15 
degrees, but had marked pain on that.  His right and left 
lateral flexion movements were up to 15 degrees and rotation 
was up to 15 degrees.  A digestive system examination and a 
hearing loss examination were also performed.  

The veteran was subsequently afforded another VA back 
examination in March 1985.  On examination, it was noted that 
he was wearing a lumbosacral corset, but did not use an 
assistive device for ambulation.  His gait was quite antalgic 
and, because of back pain, there appeared to be mild to 
moderate loss of propulsive force bilaterally.  Balance 
appeared to be fairly normal.  He was able to dress and 
undress, and to move on and off of the examining table slowly 
and complaining of back pain.  Flexion of the lumbosacral 
spine was to 30 degrees and extension was to 10 degrees.  
Both lateral movements were to 10 degrees while rotation was 
30 degrees bilaterally.  The limiting factor was severe pain 
that the veteran complained of on motion of the back.  There 
was diffuse tenderness over the lumbosacral spine with 
tenderness along the left sciatic nerve in the buttock.  No 
muscle spasm or tilt was encountered.  Straight leg raising 
caused pain at 40 degrees on the right and 20 degrees on the 
left.  The veteran was able to stand on his heels and toes, 
but had considerable difficulty walking on them primarily due 
to the back pain of which he complained.  Deep reflexes were 
physiologic, except for the right Achilles reflex which was 
absent.  There was an area of hypesthesia involving the 
lateral two toes of the right foot and extending down along 
the lateral aspect of the foot and up to the mid leg lateral 
aspect.  Numbness was also noted along with hypesthesia along 
the lateral aspect of the left foot.  Both thighs measured 17 
inches in circumference in the distal thirds.  Both calves 
measured 15 inches in circumference in the middle third.  The 
impression was residuals of multiple laminectomies of 
diskogenic disease, lumbosacral spine.  

In the rating decision of May 7, 1985, the RO summarized the 
examination findings and the employment information forms.  
Then, on the basis of that evidence, confirmed the previously 
assigned rating for the veteran's service-connected back 
disorder.  The RO also terminated the total disability rating 
based on individual unemployability, stating that although 
there was no change in the evaluation of the veteran's back 
condition and it was shown to be a definite impairment, he 
was not shown to be unable to obtain and retain all forms of 
substantially gainful employment.  Therefore, total 
evaluation based on individual unemployability was 
terminated.  

The veteran did not perfect an appeal and the decision became 
final.  Under the applicable law and regulations, previous 
determinations which are final and binding, including 
decisions regarding service connection, will be accepted as 
being correct in the absence of clear and unmistakable error.  
See 38 C.F.R. § 3.105(a) (2000).

"Clear and unmistakable error" is the kind of error, of fact 
or law, that when called to the attention of later reviewers 
compels the conclusion to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 44 
(1993).  An asserted failure to evaluate and interpret 
correctly the evidence is not clear and unmistakable error.  
See Damrel v. Brown, 6 Vet. App. 242, 245-246 (1994).

There is "clear and unmistakable error" when either the 
correct facts, as they were known at the time, were not 
before the adjudicator or where the statutory or regulatory 
provisions extant at that time were incorrectly applied.  A 
determination that there was clear and unmistakable error 
must be based on the record and the law that existed at the 
time of the prior decision.  See Russell v. Principi, 3 Vet. 
App. 310, 313-314 (1992).  Subsequently developed evidence is 
not applicable.  See Porter v. Brown, 5 Vet. App. 233, 235-
236 (1993). 

The Board finds that the decision of May 7, 1985, which 
terminated a total disability rating based on individual 
unemployability was based on the correct facts as they were 
known at that time.  The Board finds that there is no showing 
that the decision which terminated the unemployability rating 
was not based on the correct facts as they were known at that 
time.  On the contrary, the rating decision shows that the RO 
considered the evidence which was of record at that time. 

With respect to the issue of whether the decision by the RO 
was in accordance with the applicable law and regulations, 
the veteran argues that the decision was legally erroneous 
because the RO failed to apply 38 C.F.R. § 3.343 which is a 
protective regulation which applies in rating reduction cases 
involving total disability ratings.  The veteran's primary 
argument is that the provisions of § 3.343 (c) were not met. 
In the present case, the veteran's total disability rating 
was granted based purely on unemployability.  It is clear 
that the requirements for decrease of a rating for 
disabilities which have continued for a long time at the same 
level are more stringent than those for an initial award or 
an increase in ratings.  See Collier v. Derwinski, 2 Vet. 
App. 247, 249 (1992); 38 C.F.R. §§ 3.343, 3.344.  See Tucker 
v. Derwinski, 2 Vet. App. 201, 203-04 (1992).  The standard 
for reduction when a 100% rating is based on individual 
unemployability is set out in 38 C.F.R. § 3.343(c) which 
states, in pertinent part:

In reducing a rating of 100 percent 
service-connected disability based on 
individual unemployability, the 
provisions of [38 C.F.R.] § 3.105(e) are 
for application but caution must be 
exercised in such a determination that 
actual employability is established by 
clear and convincing evidence. 

Failure to comply with such a regulation can amount to clear 
and unmistakable error.  See Olson v. Brown, 5 Vet. App. 430 
(1993).  In that case, the United States Court of Appeals for 
Veterans Claims (Court) held that a decision terminating a 
total rating based on unemployability contained clear and 
unmistakable error where the VA did not apply 38 C.F.R. 
§ 3.343, there was no clear and convincing evidence of 
employability, and the RO's only statement relating to the 
termination was bare and conclusive statement that: "current 
psychiatric examination does not reveal symptomatology or 
manifestations of the veteran's psychosis which would prevent 
all forms of gainful employment.  Accordingly, entitlement to 
individual unemployability benefits is not found and the 
benefit is terminated."

A review of the record here reveals that the RO did not apply 
the "clear and convincing" standard.  Section 3.343(c), title 
38 of the Code of Federal Regulations, was in existence at 
the time of the May 1985 decision.  Accordingly, the VA was 
required to apply it.  It is beyond question that the VA must 
follow its own regulations.  See Dofflemyer v. Derwinski, 2 
Vet. App. 277, 280-81 (1992); Browder v. Derwinski, 1 Vet. 
App. 204, 205 (1991); Payne v. Derwinski, 1 Vet. App. 85, 87 
(1990).  As shown below, if section 3.343(c) had been 
considered, it would have manifestly changed the outcome of 
the decision because at the time of the termination of 
benefits actual employability had not been established by 
clear and convincing evidence in the veteran's file.  

The evidence upon which the RO necessarily relied at the time 
of its 1985 decision is summarized above.  It is evident that 
the RO did not have clear and convincing evidence of 
employability with which to legally terminate the veteran's 
benefits in May 1985.  In fact, as in the Olson case cited 
above, the RO's only statements relating to the termination 
are bare and conclusive.  The veteran's own statement that he 
had to stop working his part-time job in December 1984 as a 
result of the impairment due to the back disorder was 
uncontradicted by the statement from his employer, and was 
supported by the findings of marked impairment on the VA 
examinations.  He remained unemployed from December 1984 
through the date of the May 1985 decision.  In the present 
case, at the time of the May 1985 RO decision, the RO did not 
have "clear and convincing evidence" with which to terminate 
appellant's unemployability rating.  Reasonable minds could 
only conclude that the original decision was fatally flawed 
because of the failure to consider applicable regulations.  
See Russell, 3 Vet. App. at 313-14.  This is "the sort of 
error which, had it not been made, would have manifestly 
changed the outcome" of the decision. Id. at 313.

The Court has consistently held that such a reduction made 
without observance of the law is void ab initio.  See Olson 
v. Brown, 5 Vet. App 430 (1993).  The May 1985 rating 
decision indicates "administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts."  See Oppenheimer v. Derwinski, 1 Vet. 
App. 370, 372 (1991).  The decision of May 7, 1985, which 
terminated a total disability rating based on individual 
unemployability was not in accordance with the existing law 
and regulations because the RO failed to apply the "clear 
and convincing evidence" standard of proof.  Accordingly, 
the Board concludes that the decision of May 7, 1985, which 
terminated a total disability rating based on individual 
unemployability contains clear and unmistakable error.


ORDER

The decision of May 7, 1985, which terminated a total 
disability rating based on individual unemployability 
contains clear and unmistakable error.  The appeal is 
granted.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

 

